Title: To Thomas Jefferson from Andrew Benade, 14 January 1809
From: Benade, Andrew
To: Jefferson, Thomas


                  
                     Sir, 
                     Bethlehem Jan. 14. 1809.
                  
                  Your Excellency’s letter of the 7th Instt, conveying to me for the account of Mr. Craven Peyton of Albemarle in Virginia a draught of the bank of the United States at Washington on that of Philadelphia for two hundred and seventy five dollars, has been duly received, and I beg leave to tender You my most respectful acknowledgments for the trouble You have given Yourself in making this remittance to me, and for Your kindness in honouring me with a few lines on the subject.
                  I have placed the above sum to the credit of Mr. Peyton and shall inform him thereof. 
                  With sentiments of the highest regard I have the honour to subscribe myself Your Excellency’s obedient humble Servant
                  
                     Andrw Benade  
                     
                  
               